Citation Nr: 1549276	
Decision Date: 11/23/15    Archive Date: 11/25/15

DOCKET NO.  10-49 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder.


REPRESENTATION

Veteran is represented by:  Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and B. J.




ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1979 to July 1979 with additional service in the District of Columbia Army National Guard from July 1979 to November 1984.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.


REMAND

The Veteran seeks service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), which she asserts was caused by a personal assault that occurred during active duty.  The Veteran's personnel and service treatment records for her period of active duty have been obtained.  However, the record does not show that the RO requested the Veteran's National Guard records from the Adjutant General of the District of Columbia.  Because these records are potentially relevant to the Veteran's service connection claim, the Board finds that a remand is necessary in order to attempt to obtain the Veteran's personnel and service treatment records from the Adjutant General of the District of Columbia for her period of service in the Army National Guard.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. 3.159(c) (2015).  

Additionally, the record shows that the Veteran receives disability benefits from the Social Security Administration (SSA); however, her SSA records have not been associated with the claims file.  VA has a duty to obtain relevant SSA records when it has notice that the Veteran is receiving SSA disability benefits.  Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  Although the record does not indicate what disabilities SSA based the grant of benefits upon, the Veteran testified during a September 2015 hearing before the Board that she stopped working, at least in part, due to her symptoms of PTSD.  Thus, the Veteran's SSA records may be relevant to her service connection claim, and a remand is therefore necessary in order to obtain the Veteran's complete SSA records, including all administrative decisions and underlying medical records. 

Finally, in January 2010, the Veteran submitted a signed authorization and consent to release information for records of treatment at Howard University Hospital in Washington, D.C.  A May 2012 VA treatment record indicates that the Veteran reported inpatient psychiatric treatment at Howard University Hospital shortly after her discharge from active duty in 1984.  However, the Veteran's claims file contains no record of such treatment or a negative response from the treatment provider.  Therefore, a remand is necessary in order to attempt to obtain the Veteran's treatment records from Howard University Hospital.  

Accordingly, the case is remanded for the following action:

1.  The RO must attempt to obtain:

a.  The Veteran's complete personnel and service treatment records from the Adjutant General of the District of Columbia for her entire period of service in the Army National Guard from July 1979 to November 1984;

b.  Complete copies of the Veteran's SSA records, including all administrative decisions, medical records, and any other evidence considered by SSA as part of any claim for benefits submitted by the Veteran; 

c.  The Veteran's records of treatment from Howard University Hospital from 1984 to the present.

All attempts to secure this evidence must be documented in the claims file.  If, after making reasonable efforts to obtain named records, the RO is unable to secure same, the RO must notify the Veteran and her representative and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that she is ultimately responsible for providing the evidence.  The Veteran and her representative must then be given an opportunity to respond.

2.   After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim of entitlement to service connection for a psychiatric disorder, to include PTSD, must be re-adjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until she receives further notice; however, she may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015). 

